Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick J. Smith on 06/08/22.

The application has been amended as follows: 

1.	A mixer assembly for mixing two air streams in a ventilation system, the mixer assembly comprising:
	a mixing chamber comprising an inlet and an outlet and a mixing chamber wall delimiting the mixing chamber;
	a shroud surrounding the mixing chamber wall, at least in certain portions, the shroud delimiting an intermediate space between the mixing chamber wall and the shroud and having one or more openings, and
	a filter element disposed adjacent to an outer surface of the shroud and covering one or more openings of the shroud,
		the filter element fluidically connecting the intermediate space to a surrounding area of the mixer assembly by allowing fluid to flow through the filter element directly through said one or more openings into the intermediate space, and
		the intermediate space being fluidically connected to the mixing chamber.

	2.	The mixer assembly according to claim 1, the filter element being arranged detachably on the mixer assembly and abutting the shroud.

	3.	The mixer assembly according to claim 2, the filter element having on a side facing the shroud a contour which corresponds, at least in certain portions, to a contour of an outer side of the shroud.

	4.	The mixer assembly according to claim 1, further comprising:
	a conveying device configured to convey a fluid through the filter element into the intermediate space and out of the intermediate space into the mixing chamber.

	5.	The mixer assembly according to claim 4, the conveying device being arranged in the intermediate space and conveying the fluid through the mixing chamber wall into the mixing chamber.

	6.	The mixer assembly according to claim 4, further comprising:
	a pre-mixer fluidically coupled to the inlet of the mixing chamber,
	the conveying device conveying the fluid out of the intermediate space into the pre-mixer.

	7.	The mixer assembly according to claim 1, further comprising:
	a fresh-air feed line fluidically coupled to the inlet of the mixing chamber.

	8.	A stowage space in a vehicle, the stowage space comprising:
	a mixer assembly according to claim 1.

	9.	The stowage space according to claim 8, further comprising:
	a partition wall, which separates the stowage space containing the mixer assembly from a cargo hold and has at least one filter installation opening,
	the filter element being designed for being pushed through the filter installation opening and, in an end position, fluidically connecting the intermediate space to the surrounding area of the mixer assembly and fluidically sealing off the filter installation opening.

	10.	The stowage space according to claim 9, further comprising:
	a closing-off element configured to fluidically seal off the filter installation opening.

	11.	The stowage space according to claim 10, the closing-off element having a form which corresponds to a form of the filter installation opening or completely covers the filter installation opening.

	12.	An aircraft with a stowage space according to claim 8.

	13.	A method for producing a mixer assembly in an aircraft, the method comprising:
	providing a mixing chamber comprising a mixing chamber wall delimiting the mixing chamber;
	attaching a shroud surrounding the mixing chamber wall, at least in certain portions, and delimiting an intermediate space between the mixing chamber wall and the shroud, the shroud comprising one or more openings;
	attaching a filter element on an outer side of the shroud, the filter element covering one of more openings in the shroud and fluidically connecting the intermediate space to a surrounding area of the mixer assembly, and the intermediate space being fluidically connected to the mixing chamber by allowing fluid to flow through the filter element directly through said one or more openings into the intermediate space;
	introducing the mixer assembly with the attached shroud and filter element into a stowage space of the aircraft; and
	fastening the mixer assembly in the stowage space.

	14.	The method according to claim 13, further comprising:
	removing the filter element from the mixer assembly; and
	attaching a new filter element on the outer side of the shroud.

Drawings
The drawings were received on 07/23/19.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1 and 13 include structures which are neither anticipated by, nor obvious over prior art of record.  Claims 2-12 and 14 depend on claims 1, 13; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773